Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/02/2022.  Presently claims 1-27 are pending. Claims 28-29 have been canceled. New claims 30-31 have been added.
Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 03/02/2022 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that the prior art of Michel (US5032472A) does not “discloses, teach, or suggest wherein the black phosphorus comprises black phosphorus covalently bonded with the element".

In response to this argument, the prior art of Michel discloses using the element “K” is covalently bonded with phosphorus (col.45 example IX)
Also fig.5: showing how the covalent bonding of the phosphorus atoms; fig.5 showing potassium and phosphorus” (col.16 lines 31-34).

Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Zhou (US20200295399A1) does not discloses, teach or suggest “mechanically milling the phosphorus and the element with the media to produce black phosphorus”.

In response to this argument, the Applicant’s argument is copy and paste from the prior art of Zhou’s specification; then the Applicant recited the term of the “black phosphorus” cannot be found in the prior art of Zhou;
The Applicant’s argument is a conclusory stamen without any evidence;
Further, the prior art of Zhou discloses using a ball milling to produce powder electrolyte material (Li1+2x−2yMyGa2+xP1−xS6) (paragraphs 0053, 0090 and 0107);
The “lithium sulfide, barium sulfide, and gallium sulfide” are known in art as type of dopant;
The prior art of Zhou does not have to explicitly recite the term “black phosphorus”;
Since, the prior art of Zhou discloses all the steps of the method, 
Therefore, the prior art of Zhou inherently discloses producing “black phosphorus”; since it has been held where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of 
Accordingly, this argument is not persuasive.

Claim Objections
Claim 12 objected to because of the following informalities:  
Regrading claim 12, in line 1, the phrase “The method of claim 12” should be changed to “The method of claim 11”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-9, 11, 13-14 and 30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Michel (US5032472A).
Regarding claim 1, Michel discloses a method for forming black phosphorus comprising (abstract, col.23: general method; and col.45 example IX: using the red phosphors” red P” to produce black powder): 
providing phosphorus inside a vessel (col.44 lines 3-13 and col.45 example IX: fig.17: charging pure red phosphors inside the cylinder (150)); 
providing an element inside the vessel (col.45 example IX: pure K); 
providing media inside the vessel (col.45 example IX: stainless steel balls); 
sealing the phosphorus, the element, and the media under a gas within the vessel (col.45 example IX: seal the mill under the nitrogen); and 
mechanically milling the phosphorus and the element with the media to produce black phosphorus (col.45 example IX: rotate the mill), 
wherein the black phosphorus comprises black phosphorus covalently bonded with the element (abstract, col.23: general method; and col.45 example IX: using the red phosphors” red P” to produce black powder) (col.16 lines 31-34 and fig.5).  

Regarding claim 2, Michel discloses wherein the phosphorus is an allotrope of phosphorus (col.45 example IX: pure red phosphors).  

Regarding claim 3, Michel discloses wherein the allotrope of phosphorus is white phosphorus, black phosphorus, or red phosphorus (col.45 example IX: pure red phosphors).  

Regarding claim 4, Michel discloses wherein the phosphorus is a powder, single crystals, or lumps (col.23 lines 40-42: red phosphorus powder).

Regarding claim 5, Michel discloses wherein the gas is air, an inert gas, or a non-reactive gas (col.45 example IX: nitrogen).
Regarding claim 6, Michel discloses wherein the inert gas is argon or helium (col.66 lines 25-26: Argon flow).  

Regarding claim 7, Zhou discloses wherein the non-reactive gas is nitrogen or carbon dioxide col.45 example IX: nitrogen).  

Regarding claim 8, Michel discloses wherein media comprises stainless steel balls, stainless steel bearings, ceramic balls, ceramic cylinder, or ceramic satellites (col.45 example IX: stainless steel balls).  

Regarding claim 9, Michel discloses wherein the element is an n-type dopant (col.69 lines 31-33: Arsenic is n-type dopant).  

Regarding claim 11, Michel discloses wherein the element is a p-type dopant (col.58 lines 8-9: Ga “Gallium” is P-type dopant).  

Regarding claim 13, Michel discloses wherein the vessel is a planetary ball mill (col.23 lines 43-45 and col.44 lines 3-17: the ball mill is a planetary ball mill because the size of the mill of fig.17 to produce fine powder) (see the definition of the planetary ball mill below).

    PNG
    media_image1.png
    554
    896
    media_image1.png
    Greyscale

 











Regarding claim 14, Michel discloses further comprising exfoliating the black phosphorous (col.31 lines 40-43: improvement by soaking process in order to dissolve away the white phosphorus) 

Regarding claims 30, Michel discloses wherein the black phosphorus may emit light across a broad spectrum 900 nm to 1600 nm.
 (col.14 lines 38-45: the black phosphorus of the Michel is capable to may emit light across a broad spectrum 900 nm to 1600 nm).

Claims 1-6, 9-12 and 31 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zhou (US20200295399A1).

Regarding claim 1, Zhou discloses a method for forming black phosphorus comprising (abstract and paragraphs 0053, 0090 and 0107): 
providing phosphorus inside a vessel (paragraph 0053, 0090 and 0107: the vessel of the ball milling); 
providing an element inside the vessel (paragraph 0053, 0090 and 0107: Sulfur); 
providing media inside the vessel (paragraph 0053, 0090 and 0107: the media of the ball milling); 
sealing the phosphorus, the element, and the media under a gas within the vessel (paragraph 0053, 0090 and 0107: inert gas); and 
mechanically milling the phosphorus and the element with the media to produce black phosphorus , wherein the black phosphorus comprises black phosphorus covalently bonded with the element (abstract and paragraphs 0053, 0090, 0107 and 0118: the ball milling for producing solid electrolyte which represented by the Li1+2x−2yMyGa2+xP1−xS6).  

Regarding claim 2, Zhou discloses wherein the phosphorus is an allotrope of phosphorus (paragraph 0053, 0090 and 0107: the phosphorus).  

Regarding claim 3, Zhou discloses wherein the allotrope of phosphorus is white phosphorus, black phosphorus, or red phosphorus (paragraph 0053: the phosphorus).  

Regarding claim 4, Zhou discloses wherein the phosphorus is a powder, single crystals, or lumps paragraph 0053, 0090 and 0107: the phosphorus).

Regarding claim 5, Zhou discloses wherein the gas is air, an inert gas, or a non-reactive gas (paragraph 0053, 0090 and 0107: inert gas).  

Regarding claim 6, Zhou discloses wherein the inert gas is argon or helium (paragraph 0090: argon).  

Regarding claim 9, Zhou discloses wherein the element is an n-type dopant (paragraph 0053: Sulfur).  

Regarding claim 10, Zhou discloses wherein the n-type dopant is sulfur or tellurium (paragraph 0053: Sulfur).

Regarding claim 11, Zhou discloses wherein the element is a p-type dopant (paragraph 0063: tin).  

Regarding claim 12, Zhou discloses wherein the p-type dopant is tin paragraph 0063: tin). 
Regarding claims 31, Zhou discloses wherein the black phosphorus may emit light across a broad spectrum 900 nm to 1600 nm.
 (paragraph 0076: the black phosphorus of the Michel is capable to may emit light across a broad spectrum 900 nm to 1600 nm.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosesd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michel (US5032472A) in view of non-patent literature Extremely Efficient Liquid Exfoliation “EELE published 05/30/2014”
Regarding claim 16, Michel does not disclose wherein exfoliating the black phosphorus further comprises: mixing the black phosphorus covalently bonded with the element with a solvent; and exfoliating the black phosphorus and solvent mixture with an ultrasonic probe tip.
EELE teaches a material exfoliating method (abstract and pages 6-7), comprising:
mixing the material covalently bonded with the element with a solvent; and exfoliating the material and solvent mixture with an ultrasonic probe tip (page 7 lines 1-13).
Michel discloses exfoliating the black phosphorous (col.31 lines 40-43: improvement by soaking process in order to dissolve away the white phosphorus);
Both of the prior art of Michel and EELE are related to a method of exfoliating; 
The method of exfoliating of the material using ultrasonic probe is known in the art; and 
Using any type of exfoliating method is leading to the same result;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the method of exfoliating of Michel by the method of exfoliating as taught by EELE thereby having .  

Claims 15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Michel (US5032472A) in view of Castillo (US20180370802A1).
Regarding claim 15, Michel does not disclose wherein exfoliating the black phosphorus further comprises: mixing the black phosphorus covalently bonded with the element with isopropanol; milling the black phosphorus isopropanol mixture and extracting the black phosphorus isopropanol mixture.

Castillo teaches a method of exfoliating of black phosphorus (abstract and paragraph 0024, 0024 and 0038), comprising:
mixing (fig.2a: (12)) the black phosphorus covalently bonded with the element with isopropanol (paragraph 0070: alcohol);
milling (fig.2a: (18)) the black phosphorus isopropanol mixture; and 
extracting the black phosphorus isopropanol mixture (fig.2a: (30) (paragraph 0041).

Both of the prior art of Michel and Castillo are related to a method of black phosphor;
Michel discloses exfoliating the black phosphorous (col.31 lines 40-43: improvement by soaking process in order to dissolve away the white phosphorus);
 
The method of exfoliating of the material using a solvent with milling is known in the art;
Using any type of exfoliating method is leading to the same result;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the method of exfoliating of Michel by the method of exfoliating as taught by Castillo, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 17, Castillo teaches exfoliating of black phosphorus (abstract and paragraph 0024, 0024 and 0038), comprising:
mixing (fig.2a: (12) for supplying the mixture to the vessel (18)) the black phosphorus alloy with a solvent inside the vessel (paragraph 0070: alcohol); 
milling (fig.2a: (18)) the black phosphorus and solvent mixture in the vessel; and 
extracting the black phosphorus alloy and solvent mixture from the vessel (paragraph 0047 and fig.2a: (30)).  

Regarding claim 18, Castillo teaches wherein the vessel is a planetary ball mill, a vibratory mill, a tumbler ball mill, a mixer mill, a rod mill, an attrition mill, or a shaker mill (fig.2a: jet mill (18) ‘corresponding to mixer mill”.  

Regarding claim 19, Castillo teaches further comprising separating (fig.2a: (30)) layers of exfoliated black phosphorus alloy.  

Regarding claim 20, Castillo teaches wherein separating (fig.2a: (30)) layers of exfoliated black phosphorus further comprises centrifuging the exfoliated black phosphorus (paragraph 0043).  

Regarding claim 21, Castillo teaches wherein centrifuging the exfoliated black phosphorus further comprises density gradient centrifuging the exfoliated black phosphorus (paragraphs 0027 and 0043: the separating means (30) for purification and sedimentation means such as centrifuging means “see the definition of the density gradient below).  

Regarding claim 22, Castillo teaches wherein density gradient centrifuging the exfoliated black phosphorus further comprises sealing the exfoliated black phosphorus into a tube containing a linear density gradient solution and centrifuging the tube (paragraphs 0027 and 0043: the separating means (30) for purification and sedimentation means such as centrifuging means “see the definition of the density gradient below).

    PNG
    media_image2.png
    996
    826
    media_image2.png
    Greyscale




















Regarding claim 23, Castillo teaches wherein the solvent is a polar protic solvent, a dipolar aprotic solvent, a non-polar solvent, or an inorganic solvent (paragraph 0070: water).  

Regarding claim 24, Castillo teaches wherein the polar protic solvent is isopropanol, water, acetic acid, methanol, ethanol, n-propanol, or n-butanol (paragraph 0070: water).  

Regarding claim 25, Castillo teaches wherein the dipolar aprotic solvent is acetone, ethyl acetate, dimethyl sulfoxide, acetonitrile, or dimethylformamide (paragraph 0070: dimethylformamide).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Michel (US5032472A) in view of Castillo (US20180370802A1) as applied to claim 23 above, and further in view of Kim (US20150360944A1).
Regarding claim 26, Michel in view of Castillo does not disclose wherein the non-polar solvent is carbon tetrachloride, benzene, diethyl ether, hexane, or methylene chloride.
Kim teaches a method of liquid exfoliation (paragraph 0090), comprising:
using a non-polar solvent, wherein the non-polar solvent is benzene, diethyl ether, hexane, or methylene chloride (paragraph 0090).  

Both of the prior art of Michel and Kim are related to a method of exfoliating; 
	Using any type of a non-polar solvent is leading to the same result;
.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Michel (US5032472A) in view of Castillo (US20180370802A1) as applied to claim 23 above, and further in view of Kim Yang (US20190345062A1).
Regarding claim 27, Michel in view of Castillo does not disclose wherein the inorganic solvent is anhydrous ammonia.  
Yang teaches a method of liquid exfoliation (abstract), comprising:
using solvent of anhydrous ammonia (paragraph 0062).  
Both of the prior art of Michel and Yang are related to a method of exfoliating; 
	Using any type of a non-polar solvent is leading to the same result;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of exfoliating of Michel to have the inorganic solvent is anhydrous ammonia e as taught by Yang, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        /JESSICA CAHILL/Primary Examiner, Art Unit 3753